Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process of gathering operating information on a vehicle as it travels. This judicial exception is not integrated into a practical application because they do not affect a transformation, and are not applied in a particular technical environment. A general-purpose computer compiles these data and organizes them according to measured properties as the vehicle travels.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not teach an improvement to the functionality of a particular machine; they "broadcast" the problem on a display without prescribing or offering a solution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhouse, et al., US 2017/0089274 A1, in view of Hunt, et al., US 2016/0244067 A1.
As per Claim 1, Kolhouse teaches a non-transitory computer-readable medium having stored therein computer-executable instructions (¶¶ 38-39) configured to cause a computer system on board a vehicle (¶ 35; vehicle 100 of Figure 1) to perform steps comprising: 
obtaining a fuel economy performance goal for the vehicle (¶ 43), wherein the fuel economy performance goal is based at least in part on a configuration of the vehicle (¶¶ 18-19); and 
wherein the fuel economy performance goal is an engine speed goal (¶¶ 20-21) or a vehicle speed goal (¶ 24). 
Kolhouse does not expressly teach: calculating a count of events in which a current value exceeds the fuel economy performance goal, wherein the current value is a current engine speed or a current vehicle speed; performing a comparison of the count of events with a threshold count; generating one or more notifications based at least in part on the comparison, wherein the one or more notifications include an indicator of driver performance relative to the fuel economy performance goal; and presenting the one or more notifications via an operator interface of the vehicle.  Hunt teaches: 
calculating a count of events in which a current value exceeds the fuel economy performance goal, wherein the current value is a current engine speed or a current vehicle speed (¶¶ 23, 101-102); 
performing a comparison of the count of events with a threshold count (¶ 103; per a histogram); 
generating one or more notifications based at least in part on the comparison, wherein the one or more notifications include an indicator of driver performance relative to the fuel economy performance goal (¶¶ 24-25); and 
presenting the one or more notifications via an operator interface of the vehicle (¶¶ 30, 59-61; on display 38 of Figure 4A).
It would have been obvious to a person of skill in the art, at the time of the invention, to combine the fuel economy measurement system of Kolhouse with the metric calculators of Hunt, in order to diagnose inefficiencies or bad habits more accurately, and prescribe an appropriate response.
As per Claim 2, Kolhouse teaches that the fuel economy performance goal is an engine speed goal (¶¶ 20-21).
As per Claim 3, Kolhouse teaches that the computer-executable instructions are further configured to cause the computer system to calculate an engine speed score for a driver of the vehicle (¶¶ 20, 80).
As per Claim 4, Kolhouse teaches that the engine speed goal is based at least in part on a peak torque engine speed for the vehicle (¶ 75).
As per Claim 5, Kolhouse teaches that the fuel economy performance goal is a vehicle speed goal (¶¶ 26, 50, 52).
As per Claim 6, Kolhouse teaches that the computer-executable instructions are further configured to cause the computer system to calculate a vehicle speed score for a driver of the vehicle (¶ 52; based on ”a set point relative to a posted speed limit for a ‘good driver’, etc.”).
As per Claim 7, Kolhouse teaches a non-transitory computer-readable medium having stored therein computer-executable instructions (¶¶ 38-39) configured to cause a computer system on board a vehicle (¶ 35; vehicle 100 of Figure 1) to perform steps comprising: 
obtaining fuel-economy performance goals for the vehicle (¶ 43), wherein at least one of the fuel economy performance goals is based at least in part on a configuration of the vehicle (¶¶ 18-19), and wherein the fuel economy performance goals comprise an engine speed goal (¶¶ 20-21) and a vehicle speed goal (¶ 24); 
performing a comparison of a current engine speed with the engine speed goal (¶¶ 20-21, 80); calculating an engine speed score for a driver of the vehicle based at least in part on the comparison of the current engine speed with the engine speed goal (¶¶ 75, 80); and
performing a comparison of a current vehicle speed with the vehicle speed goal (¶¶ 66, 75). 
Kolhouse does not expressly teach: calculating a vehicle speed score for the driver of the vehicle based at least in part on the comparison of the current vehicle speed with the vehicle speed goal; and outputting the engine speed score and the vehicle speed score via an operator interface of the vehicle.  Hunt teaches: 
calculating a vehicle speed score for the driver of the vehicle (¶¶ 104-105) based at least in part on the comparison of the current vehicle speed with the vehicle speed goal (¶¶ 101-102); and 
outputting the engine speed score and the vehicle speed score via an operator interface of the vehicle (¶¶ 30, 59-61; on display 38 of Figure 4A).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Kolhouse teaches that the computer-executable instructions are further configured to cause the computer system to calculate a combined score for a driver of the vehicle based at least in part on the engine speed score and the vehicle speed score (¶¶ 26, 50).
As per Claim 9, Kolhouse teaches that the combined score is further based on cruise control usage (¶¶ 33, 42).
As per Claim 10, Kolhouse does not expressly teach that the computer-executable instructions are further configured to cause the computer system to generate a representation of the combined score for display on the operator interface.  Hunt teaches that the computer-executable instructions are further configured to cause the computer system to generate a representation of the combined score for display on the operator interface (¶¶ 60—61; on display 40 of Figure 5).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 12, Kolhouse teaches a computer-implemented method performed by a computer system (¶¶ 38-40), wherein the computer system includes an operator interface on board a vehicle (¶ 33; “an interactive display”), the method comprising: 
obtaining fuel-economy performance goals for the vehicle (¶ 43), wherein at least one of the fuel economy performance goals is based at least in part on a configuration of the vehicle (¶¶ 18-19), and wherein the fuel economy performance goals comprise an engine speed goal (¶¶ 20-21) and a vehicle speed goal (¶ 24); 
performing a comparison of a current engine speed with the engine speed goal (¶¶ 20-21, 80); 
calculating an engine speed score for a driver of the vehicle based at least in part on the comparison of the current engine speed with the engine speed goal (¶¶ 75, 80);  and
performing a comparison of a current vehicle speed with the vehicle speed goal (¶¶ 66, 75). 
Kolhouse does not expressly teach: calculating a vehicle speed score for the driver of the vehicle based at least in part on the comparison of the current vehicle speed with the vehicle speed goal; and outputting the engine speed score and the vehicle speed score via the operator interface.  Hunt teaches: 
calculating a vehicle speed score for the driver of the vehicle (¶¶ 104-105) based at least in part on the comparison of the current vehicle speed with the vehicle speed goal (¶¶ 101-102); and 
outputting the engine speed score and the vehicle speed score via the operator interface (¶¶ 30, 59-61; on display 38 of Figure 4A).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Kolhouse teaches that the computer-executable instructions are further configured to cause the computer system to calculate a combined score for a driver of the vehicle based at least in part on the engine speed score and the vehicle speed score (¶¶ 26, 50).
As per Claim 14, Kolhouse teaches that the combined score is further based on cruise control usage (¶¶ 33, 42).
As per Claim 15, Kolhouse does not expressly teach that the computer-executable instructions are further configured to cause the computer system to generate a representation of the combined score for display on the operator interface.  Hunt teaches that the computer-executable instructions are further configured to cause the computer system to generate a representation of the combined score for display on the operator interface (¶¶ 60—61; on display 40 of Figure 5).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Kolhouse does not expressly teach that the computer-executable instructions are further configured to cause the computer system to generate representations of the engine speed score and the vehicle speed score for display on the operator interface.  Hunt teaches that the computer-executable instructions are further configured to cause the computer system to generate representations of the engine speed score and the vehicle speed score for display on the operator interface (¶¶ 59-60, 121, 124).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 17, Kolhouse teaches that the computer system comprises an on-board vehicle computer system (¶ 14; “a display device in the vehicle”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661